                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00080-MOC-DSC


 HARVEY SMITH,                                     )
                                                   )
                   Plaintiff,                      )
                                                   )                    ORDER
 v.                                                )
                                                   )
 CHARTER COMMUNICATIONS,                           )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on “Plaintiff’s Motion to Compel… ” (document #61)

filed January 28, 2020. Pursuant to the Pretrial Order and Case Management Plan, the discovery

deadline in this case was January 31, 2020. Document #55 at 3. That Order also directed the

parties “to initiate discovery requests and notice or subpoena depositions sufficiently in advance

of the discovery completion deadline so as to comply with this Order.” Id.

       Plaintiff did not serve his discovery requests until January 11, 2020 – less than thirty days

before the discovery deadline. Although the requests are untimely, Defendant states in its

responsive brief that it will serve responses. Document #62 at 2 and 7.

       Accordingly, Plaintiff’s Motion to Compel (document #61) is denied as moot.

       The Clerk is directed to send copies of this Order to the pro se Plaintiff, to defense counsel,

and to the Honorable Max O. Cogburn, Jr.

       SO ORDERED.
                                        Signed: February 20, 2020
